Case 1:18-cv-09115-AKH Document 19 Filed 10/15/18 Page 1 of 11

UNlTED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F NEW YORK

 

D.J.C.V et al.

Case No. ,lS~cv-09115
Petz`l‘ioners, (VC) (GG)

v.

U.S. lmmigration and Customs Enforcement (“lCE”); et

al.,

Respondems.

 

 

DECLARATION OF CAROLYN SILANE, ESQ. IN SUPPORT OF PETITIONERS’
APPLICATION FOR AN ORDER TO SHOW CAUSE

Pursuant to 28 U.S.C.§ 1746, Carolyn Silane, Esq., hereby declare as follows:

l. l am an attorney duly admitted to practice before this Court. l represent
Petitioners l\/Ir. C. and D.J.C.V. in this above-captioned action.

2. Representatives of the Oftice of Refugee Resettlement (“ORR”) have been aware
of this case, and have had background information regarding l\/Ir. C. for months now. On July
19, 2018, ORR stated that it had D.J.C.V.’s birth ceititicate, which lists l\/lr. C. as the child’s
father, and that the birth certificate had been verified On July 27 and August l6, l spoke with
ORR representatives regarding l\/lr. C.’s criminal history ~ a single misdemeanor charge from
20l() ~ about which they were clearly aware. The minutes from this proceeding are attached
hereto as Exhibit A. On August 77 2018, l provided a copy ot`l\/lr. C.’s birth certificate to ORR
at their request

3. l\/lembers of my firm and/or l have spoken with ORR at least five times about this

case (July 19, July 23, July 27, August l, and August lo) and have been in contact via email,

Case 1:18-cv-09115-AKH Document 19 Filed 10/15/18 Page 2 of 11

offering numerous times to provide any needed documentation On many occasions, we have
made it clear that l\/lr. C. intended to seek custody ofD.J.C.V. upon his release from immigration
custody. 1 also provided an update in the case to ORR on September 10, again Stating that we
were pursuing a number of avenues to have l\/lr. C. released in order to care for D.J.C.V.

4. During a call with the Department of Justice (“DOJ”) on August 17, 2018, Nicole
l\/lurley of the DOJ informed me that the Department of Homeland Security was “willing to
reunify and remove” l\/lr. C. and D.J.C.V. if l\/lr. C. elected that option.

5. On August 23, 2018, l\/ls. l\/lurley wrote in an email to me that “DHS will reunify
for the purposes of removal.” Attached hereto as Exhibit B is a true and correct copy of that
email (the previous email in the chain has been removed due to references to information
protected by court order).

6. Gn August 23, 2018, l was present when l\/lr. C. provided testimony under oath
before a United States Citizenship and Immigration Services (“USCIS”) Asylurn Offrce. l\/lr. C.
stated that he fled to the United States on April 30, 2018 with his son, D.J.C.V., to escape threats
of imminent death from members of gangs that had kidnapped and held l\/lr. C. at gun point,
threatening his life and the life of D.J.C.V., and threats from other gang members that had
already killed multiple members of l\/lr, C.’s extended family.

7. During the same interview, l\/lr. C. informed the USClS Asylum Offrcer that
immediately upon encountering United States border officials, l\/lr. C. communicated his fear of
returning to Honduras. He further stated that, on or about l\/Iay 2, 2018, he and D.J.C.V. were

forcibly separated by Respondents.

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 3 of 11

8. As a result of this interview, the USCIS Asylum Officer determined that l\/lr. C.
has a “reasonable fear” of returning to Honduras, and l\/lr. C.’s case for protection under U.S.
immigration law is continuing

9. Throughout D.J.C.V.’s detention, the federally appointed Child Advocate issued a
number of Best lnterest Recommendations, the most recent of which is attached hereto as
Exhibit C, recommending that D.J .C.V. be reunited with this father l\/lr. C. immediately and
stating that D.J.C.V. is suffering continuing harm as long as he is not reunited with his father.

10. On October 5, 2018, l\/lr. C. was ordered by the lmmigration Court to be released
on $2,000 bond The Court specifically found that l\/lr. C, was not a danger. The bond was
posted on October 10, 2018, and l\/lr. C. was released from ICE custody the same day.

11. On October 9, 2018, ORR officials informed me that they would not release
D.J.C.V. to his father’s custody until a formal application was filled out, fingerprints and other
documentation obtained from l\/lr. C. and all members of his household, and l\/lr. C. and these
individuals were “processed” and “vetted.” Also during that call, the child’s federally appointed
guardian ad litem stated that ORR’s process, specifically the fingerprint processing, currently
takes a significant amount of time, up to months, to complete ORR conceded that the outside
agency it uses to process fingerprints is backlogged.

12. ORR also stated during that call that it has waived the agency’s policies and
procedures in reuniting parents and children in connection with other litigation, such as for
parents who were class members in Ms. L. v. U.S. lliili'zz`gralz'on and Customs Enf"'t, et al., l\lo.

3:18-cv~00428 (S.D. Cal Sept. 13, 2018).

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 4 of 11

’W

13. The only reason that ORR has stated for the continuous separation of l\/lr. C. and
his infant son D.J.C.V. is the agency’s policies and procedures of “vetting” parents prior to
reunifrcation.

14. At my insistence, representatives of Lutheraii Social Services of New Yoi'k
(“LSSNY”) facilitated a supervised visit between l\/lr. C. and D.J.C.V. on October 1 1, 2018,
which was scheduled to be for one hour. There was a tearful, extremely emotional, and joyful
reunion between the two. However, LSSNY recently told me that they could not facilitate
visitation/contact between father and son more than once per week. Although AUSA l\/lichael
Byars later told me on October 10 that more contact may be being “contemplated,” l have
received no definitive indications of more frequent visits, only that LSSNY is “working with our

staff to Schedule another sponsor visit for the minor.”

l declare under penalty of perjury under the laws of the United States that the foregoing is true

and cori‘ect.

Executed on this 12th day of October, 2018

  

§ s

Cai“olyn Silane

l\/lorgan, Lewis & Bockius LLP
101 Park Avenue

New York7 l\lew York 10178

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 5 of 11

 

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 6 of 11

CJE»QOG’!`Z

  

DEF_NAMEIC"

JUDGE
CHARGES

ll!liNLlTES REF’ORT
"i7TH JUD{C|AL DlSTRlCT COURT

JEROMEJ.BARBERAHI

AGGRAVATH)ASSAULT

 

C-490617
B
10/‘14/2010

0-490617
C
10/28/2010

0-4906'17
C
01/28/2011

c-zrsoei‘z
C /\
08/23/20/ra \..

AGGR/-\VATED ASSAULT

THIS MATTER CAME UP THIS DAY FOR ARRAIGNMENT. THE
DEFENDANT WAS PRESENT AND REPRESENTED BY MR. GARYLAND
WALLIS, I.D.B. MS. JOSEFINA FONDAW WAS SWORN AS AN
INTERPRETOR IN THIS MATTER. THE DEFENDANT WAS ARRAIGNED AND
PLED "NOT GUILTY" HEREIN. THIS MATTER WAS ALLOTED TO
DIVISION "C". THE COURT ORDERED THAT THIS MATTER BE FIXED
FOR PRE~TRIAL ON OCTOBER 28, 2019 AT 9:99 A.M. BEFORE SAID
DIVISION, WITHOUT FURTHER NOTICE.

AGGRAVATEDASSAULT

DEFENDANT PRESENT AND REPRESENTED BY MR. GEORGE ]. LEDET,
JR. THIS MATTER CAME UP THIS DAY FOR A PRE~TRIAL. ALSO
PRESENT WAS THE INTERPRETER, ]AELY PUGH, WHO WAS DULY SWORN
IN BY THE COURT. MR. LEDET WAIVED THE RE-READING OF THE
BILL OF INFORMATION AND ENTERED A PLEA OF "GUILTY" ON
BEHALF OF THE DEFENDANT. THE COURT SENTENCED THE DEFENDANT
TO SERVE FORTY-EIGHT (48) DAYS IN THE PARISH PRISON WITH
CRREDIT FOR TIME SERVED. THE COURT FURTHER ORDERED THAT
THE DEFENDANT IS TO PAY THE $15@.@9 INTERPRETER FEE IN THIS
MATTER. THE CGURT FURTHER ORDERED THAT A REVIEW HEARING
(FEE) IS FIXED FOR JANUARY 28, 2911, AT 9:9@ A.M., BEFORE
SAID DIVISION. THE DEFENDANT SIGNED THE SPANISH
ACKNOWLEDGMENT OF ADVICE OF RIGHTS FORM IN OPEN COURT.

AGGRAVATEDASSAULT

DEFENDANT ABSENT AND UNREPRESENTED BY COUNSEL. THIS MATTER
CAME UP THIS DAY FOR A REVIEW HEARING. ON MOTION OF THE
STATE, THE COURT ORDERED THAT A BENCH WARRANT BE ISSUED
HEREIN, SETTING BOND ON SAID WARRANT IN THE SUM OF
$5,9@@.@@ AND MADE RETURNABLE ON THE FIRST PRE~TRIAL DAY
AFTER EXECUTION OF THE WARRANT BEFORE DIVISION "C" IN
THIBODAUX, LOUISIANA. (FEE)

AGG RAVATED ASSAU LT
THE COURT ORDERED THE BENCH WARRANT PREVIOUSLY ISSUED BE
RECALLED AND VACATED. '

ers rs A jRuE coFYAANu CoRRtor§Con or THE MiNurEs.

OF

  
 
  

THE 17:H Juorcrau o sinigj{counr

/a <Airii¢?én£sroiw@
‘ 5 gi i'

 

DEPMTY kaRK, 17VH\JUDIC1AL DISTRICT COURT

LAFOURCHE PARISH
SEPTEMBER 11,

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 7 of 11

 

18-cv-O9115-AKH Document 19 Filed10/15/18 PageSof 11

Case 1

fane, t:aroiyn A.

§

5

 

gov>

icole.I\/lur|ey@usdoj.

Cl\/) <l\l
2018 8;07

(

Nico|e

1

'sda

l\/ltir[ey
Thur

Sil
R

From:
Sent
To

l\/i

)

l

1

st 23

Augu
arolyn A.

1

‘\//

C

ane,
E; Par

ld

i

om ch

about to be transferred away fr

1

`ed

eni not reirniti

Subject

EXTERNAL El\/lAlL]
Carolyn,

f

ated DHS

in upd

ion HHS has andrnay not conta

respect to L

rmat
en the c

t info
tatus Witl

af€S

l

ion of tlie

reflect

sheet is a

read

gl\/f

ion on the sp

rmat

info

lie

'l`

ained, l\/tr_
e is not

xpl

As e

   

l

niily s
al center

age/fa
es of

eiit

l.

3
D._

 

l.

111

st`

e
sed h

. DHS is not cont

in.fo

L

a l\/ls

h

such,

218

y

ion and

ict

l conv

riniina

gl\/'

,i

'dent
rpo

Sl

I.`

in an fanii y
fy for

l 111

hon

annot be
S member

  

removal

S

the pii

DHS Will reuni

clas

k you,

Tlian

 

cole

i

 

ama

w

.~.

»‘3~`~;;;» v

tr

.. ,.

Ra

x ..“N.»,.
. .

., ..‘~ . §§
. .§.`.?V.Wm
. , 4$%4.,¥
¢2.....\
.vs§.~
tv §f
k .$.B.v
. .¢» h

 

9
§§ tr

,,T~.....

xiv _

 

 

 

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 9 of 11

 

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 10 of 11

'1'1`111€ Youi\'<; tii<:i\"rr:n iron 11\11\/11(;12/11\1'1‘ ()1111,1)’3 Rr<:u'rs
Nii\t/ `Yoizr< 0 1<‘1"1(:13:

via electronic mail
Septcrnber 12, 2018

Kristian Brannon

Feder'al Field Specialist

Adininistration for Child and Faniilies
l\/lary E. Switzer Building7 330 C Street, SW
Washington, DC 20201
Kristian.Brannon@acf.hlis. gov

Linda Hyde, SDDO

U.S. DHS/ICE

201 Varick Street

New York, New York 10014
Linda.Hyde@ice.dhs.gov

Re: Supplemerital Best Interest's Recoinniendatioii for Separated Child

 

Dear l\/Is. Brannori and l\/ls. Hyde:

The Young Center for linniigiant Childien s Rights serves as the federally- appointed Child Advocate for
, _ a detained unaccompanied toddller, pursuant to the Williarn Wilberforce
Trafficking Victinis l rotection Reautliorization Act (TVPRA) As Child Advocate our role is similar to
that of a guardian ad lite/111 to identify and represent z f` best interests and to develop
recommendations regarding his custody7 detention,»release7 legal representation, and repatriation

 

 

New York (LSSNY)
At that time DllS

 

is a two- -year old boy currently in ORR custody at lsutheran Social Seivicesi
» entered the United States with his father, .. , ' "
officially improperly separated roin his fatlier. l\/lr_
Conectional Facility. biological mothei 1\/ls

 
 

 

 
 
 
 

 

reunitieation, and every day of sepaiatioii continues to harm
relationship with his parents and fainily.

liealt:l 1, Well ~beiiig, and his

 

We have been advised that " 'cinains separated from his father because of l\/lr_ C misdemeanor
conviction from 2010, nonviolent offense with no implications of child endangerment that took place
six years before irth. We do not have any information to suggest that this charge would present

 

 

 

l 8 U.S.C § 1232(c)(6) (Wcstlaw through l)ul)_ ll. No. lli')j l X?.) (authorizing1 the Secretar_v ol`l'lea|th and l'lunian Ser\-'iecs `;to
appoint independent child advocates for child trafficking victims and other vulnerable unaccompanied alien child")_ /\ copy
ofthe Child /\dvocate Recominendation and /\pi dointinent l`orin is attached

2’l`lie Young Centeil 1as filed three prior l est lr eiest l{ecomrner itlations (luly 3, 201&, luly l§§_ 2018__ 512 luly 31, 2018), each
to 1\/li (

 

recommending reunilication and lcll asc ot

 

35 lBroad Street, 29"‘ l"loor 1 tew York, NY l000-'11
(6/1()) 838»0229 - 11'\.1'11'. 7`/1<;7011/1§;(`¢//'1!@/'_0/'§_;

Case 1:18-cv-O9115-AKH Document 19 Filed 10/15/18 Page 11 of 11

 

a current threat to safety and well-being All other evidence indicates that l\/lr rires for and
has worked to protect his son l\/lr l ' as been a loving7 stable parent and a primary caiegivei for his
son since birth nothei reports that “ ind his father are ve1y close even close1 thai
to her No family member or ORR foster care staff members have expressed ly concern that l\/lr. .
had abused or neglected his son or that lie poses any type of safety risk to Fuitherrnore, there is no
evidence that raises trafficking concerns in this case

 
   
 
    

 

Rather continued separation poses unacceptable ris ks to health and well being l eparation
from his father over the last five months has been traumatic and has taken a significant toll on
health.3 is very confused about why he is separated from his father who he has not had contact with
in months lie continues to struggle to make sense of life in an Ol R shelter without either ofhis parents

   
   

 

Priscilla l\/lonico l\/lariri, Esq. l\/lari Doiii-Lopez, Esq_
Staff Attorney, Cliild & Family Rights Project Deputy Program Director
Encl.

cc: Marivic Fields, Office of Refugee Resettlement

lill Volovar, Office of Rcfugee Resettlement
Alexa Mutt, Case l\/lanager, LSSNY
Carolyn Silane, lisq_, 1\/1<)r‘gan l,,ewis, Attoi'ney for

 

 

3 See l)eborah Gioss l`lleii Olsliansl<y and Sarali ()erthcr `“l"o><ic effects ol`stress on children separated from parents (l`l lli
llll l,, lune 18 2018 rival/able ri/ littps: /[l)it ly/llBgLX/li see also ( olleen l'\'ialt /\iiici icaii Acadeiiiy ot l”ediatiics

Statc ment Opposing Sepuiation ol t liildien and l’ iicnls sat the B<)idei l\/la\ §§ 20l?§ m m/r//)/e tit littps //w\v\v aap oi iden-
us/about- the aap/aap press 1oom/l)ages/StatementOpposin<iSepaia iorio t`(` liildie.nandl)aients aspx

ll S(?€ U.S. ll\/ll\/il(iR/\'l'l()l\' ANl) CllS`l`Ol\/l$ l,‘ii\ll"()l{:’l'7 l)()l.l(:\" l\l(,). l lO()/l 2 l)l; "_§ll Nll()i\.‘ /\Nl) lzl:. 1\1()\/\1 ()l /\l ll; i\l l) '\Rl NlS ()R
lit;`(j/\t. GUARI)l/\NS /l (2017)(;`111 tlie event an alien parent or lcgal guaidiaii is detaiiicd .' l(,l; \\1ll facilitate a means ol regular

visitation between the parent and minor cl'iild(rcn)_")_

